PER CURIAM.
Motions by the Standard Accident Insurance Company for appeals from judgments of the Clark Circuit Court, by which Codell Construction Company and M. T. Codell & Company, Inc., were awarded $556.90 and $380, respectively, by way of recovery upon insurance policies which covered liability of the Codell companies for property damage caused by accident. The money had been paid out of the Codell companies in settlement of a suit against them for property damages, which the insurance company refused- to defend. It is our opinion that at least one of the claims asserted *246in the settled suit was for damages caused by accident, and that the pleadings in that suit were sufficient to put the insurance company on notice that the damages may have been caused during the time the insurance policies were in force.
The motions for appeal are overruled and the judgments are affirmed.